Citation Nr: 1755632	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of colorectal cancer, to include as secondary to Agent Orange exposure. 

2.  Entitlement to service connection for residuals of kidney cancer, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for residuals of ureter cancer, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for residuals of bladder cancer, to include as secondary to Agent Orange exposure.

5.  Entitlement to service connection for residuals of throat cancer, to include as secondary to Agent Orange exposure.




ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to November 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The matters are currently under the jurisdiction of the Phoenix RO.  

In May 2017, the Board remanded the matters for additional development.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Residuals of colorectal cancer did not have its onset in service and is not otherwise related to service, to include herbicide exposure.

2.  Residuals of kidney cancer did not have its onset in service and is not otherwise related to service, to include herbicide exposure.

3.  Residuals of ureter cancer did not have its onset in service and is not otherwise related to service, to include herbicide exposure.

4.  Residuals of bladder cancer did not have its onset in service and is not otherwise related to service, to include herbicide exposure.

5.  Residuals of throat cancer did not have its onset in service and is not otherwise related to service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  Residuals of colorectal cancer were not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Residuals of kidney cancer were not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  Residuals of ureter cancer were not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  Residuals of bladder cancer were not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  Residuals of throat cancer were not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Service Connection

The Veteran contends that he is entitled to service connection for all of his claimed conditions due to his exposure to herbicide agents during service in Vietnam.  The Board will discuss all of his claimed disabilities together since the Veteran has claimed entitlement to service connection on the same bases.  

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (f); 38 C.F.R. 
 § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii). 

Here, although there is evidence that the Veteran had service in Vietnam, and has evidence of current residuals of colorectal, kidney, ureter, bladder and throat cancer, the Board notes that none of these conditions are listed as presumptively associated with herbicide exposure.  38 C.F.R. § 3.309 (e).  Accordingly, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309 (e) is not warranted.  Notwithstanding the foregoing, the Veteran may still establish service connection on a different basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the Board finds that there is no competent evidence which directly relates the Veteran's service to his current disabilities.  The Veteran was afforded VA examinations in October 2016 where the examiner opined that it was less likely than not that the Veteran's disabilities were related to service, to include due to Agent Orange exposure.  First, she explained that the Veteran's colorectal cancer was not evident during service and was not diagnosed until 2004.  She noted that there was no conclusive medical literature to support a relationship between Agent Orange exposure and rectal cancer.  Next, she explained the Veteran's in-service urethritis was considered an acute and transient condition and that there is no known medical literature to prove that it causes kidney, ureter or bladder cancer decades later.  Finally, the examiner reasoned that the Veteran's cancer of the oropharynx was most likely related to his past history of tobacco use.  She also noted that the Veteran's in-service tonsillitis was acute and transitory and that there was no medical literature to support any nexus between the two.  She further noted that the oropharyngeal cancer did not affect his larynx, trachea or bronchus (areas covered by 38 C.F.R. 3.309 (e)).  She concluded that neither Agent Orange nor any other in-service exposures caused any of the Veteran's current disabilities.  The Board finds her opinion probative because she considered the Veteran's in-service and post-service medical history and based her conclusions on medical principles.  

Although the Veteran is competent to say that he experienced cancer of various body parts post service, he is not competent to opine as to the etiology of any of the diagnoses.  There is no evidence that Veteran has any medical expertise.

Based on the above, the Board finds that the preponderance of the evidence is against the claims.  The claims for entitlement to service connection must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107 (b) (West 2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of colorectal cancer is denied.

Entitlement to service connection for residuals of kidney cancer is denied.

Entitlement to service connection for residuals of ureter cancer is denied.

Entitlement to service connection for residuals of bladder cancer is denied.

Entitlement to service connection for residuals of throat cancer is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


